PD-1086-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                            Transmitted 9/23/2015 4:03:48 PM
                                                                              Accepted 9/24/2015 3:54:53 PM
                                      NO. PD-1086-15                                          ABEL ACOSTA
                                                                                                      CLERK

                       TO THE COURT OF CRIMINAL APPEALS

                             FROM THE FIRST COURT OF APPEALS
                                    NO. 01-11-00258-CR

JEREMY THOMAS
APPELLANT                           On Appeal from Cause Number 1284896
                                    From the 177th District Court of Harris County

V.

THE STATE OF TEXAS
APPELLEE

                    Appellant’s FINAL Motion To Extend Time
                     To File Petition For Discretionary Review
                               Accompanied by PDR


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


COMES NOW, JEREMY THOMAS, and files this his Final Motion to Extend Time to File Petition
for Discretionary Review, and in support thereof, would respectfully show the Court the
following:
                                               I.
The First Court of Appeals affirmed the trial court’s judgment in an published opinion. Thomas
v. State, _ S.W.3d_, 1-11-00258-CR, 2015 WL 4101164 (Tex. App.—Houston [1st Dist.]). One
other motion for extension has been filed.

                                               II.
In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for extension is
timely filed within 15 days of the deadline for the PDR, which was September 8, 2015.
Appellant requests this extension due to the fact that counsel for Appellant has experienced
health issues which has delayed her work schedule and her work load has been greatly
increased recently due to the loss of appellate attorneys. Whereas the division began with 10
lawyers, we are now down to only six. Counsel has been engaged in work in the Harris County
Public Defender’s Office on many cases, including the following:

      Felix Irizarry, 14-14-00827-CR
      Domingo Medina, 01-15-00575-CR
                                                                     September 24, 2015
      Stephen Hopper, 14-15-00371-CR
      Pete Rodriguez, 14-15-00339-CR
      Vincent Williams, 14-15-00220-CR
      Darryle Robertson, 14-15-00132-CR
      Cory Nickerson, 01-15-00764-CR, et seq.
      Kori Henegar, 14-15-00529-CR
      Trey Foster, 14-15-00496-CR, et seq.
      Frelin Orellana, 14-14-00701-CR
      Counsel has been researching and writing for several trial cases assigned to the Public
       Defender’s Office Trial Division.

                                              III.
Appellant’s attorney requests this brief extension which is necessary so that the petition can
be thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court grants this
requested extension of time to file the appellant’s petition for discretionary review in the above
cause and extend the time for filing to the day on which the PDR is simultaneously submitted
or the official date it is deemed filed.

                                                            Respectfully submitted,

                                                            ALEXANDER BUNIN
                                                            Chief Public Defender
                                                            Harris County, Texas

                                                            /s/Sarah V. Wood
                                                            SARAH V. WOOD
                                                            Assistant Public Defender
                                                            Harris County, Texas
                                                            Texas Bar Number 24048898
                                                            1201 Franklin, 13th Floor
                                                            Houston Texas 77002
                                                            713.368.0016 (phone)
                                                            713.368.9278 (fax)
                                                            Sarah.Wood@pdo.hctx.net
                                 CERTIFICATE OF SERVICE
By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.

                                           /s/Sarah V. Wood